Detailed action
Summary
1. The office action is in response to application filled on 12/22/2020.
2. Claims 1-34 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-34 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the first node of the resonant switched capacitor arrangement to be coupled to a first voltage supply node, wherein the resonant switched capacitor arrangement is operable to provide, via the second node of the resonant switched capacitor arrangement, a first intermediate voltage based at least in part on a particular topology; wherein the regulator arrangement to receive the first intermediate voltage at the first node of the regulator arrangement and wherein the regulator arrangement to generate a regulated voltage at a second node of the regulator arrangement based, at least in part, on the electrical configuration and the particular topology.”

Dependent claims 2-21 are allowable by virtue of their dependency.

Regarding claim 22. The prior art fails to teach “…a hybrid switched capacitor power converter comprising a switched capacitor arrangement to be arranged in a configuration with a voltage regulating arrangement, wherein the voltage regulating arrangement to comprise one or more structures individually comprising at least a first terminal of a first switch of a plurality of switches coupled to an input node of the voltage regulating arrangement, at least a first capacitor coupled across at least a second switch of the plurality of switches, at least a first inductor coupled between a second terminal of the at least the second switch of the plurality of switches and an output node of the voltage regulating arrangement, and at least a second capacitor coupled between the output node of the voltage regulating arrangement.”

Dependent claims 23-28 are allowable by virtue of their dependency.

Regarding claim 29. The prior art fails to teach “…wherein a first node of the switched capacitor arrangement to be coupled to a first voltage supply node, wherein the switched capacitor arrangement is operable to provide a first intermediate voltage to a first node of the regulator via the intermediate bus, wherein the switched capacitor arrangement to comprise a plurality of structures individually including at least one inductor, at least one capacitor, and at least one additional capacitor or inductor; and wherein the regulator to generate a regulated voltage at a second node of the regulator based at least in part on the first intermediate voltage.”

Dependent claims 30-34 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200177082 GIULIANO et al. disclose power converter with capacitive energy transfer and fast dynamic response.
US 20160308443 CROSSLEY et al. disclose asymmetric switching capacitor regulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838